Citation Nr: 1037626	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  08-22 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to an initial compensable rating for headaches 
from May 14, 1990.

4.  Entitlement to an initial rating in excess of 10 percent for 
a left occiput scar from May 14, 1990.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
leg scar.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from March 2007, July 2007, and March 2008 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In January 2009, the Veteran testified at 
a video hearing before the undersigned.

As to the application to reopen the claim of entitlement to 
service connection for a left leg scar, in a September 2007 
decision the Board earlier denied service connection for a left 
lower extremity disorder.  Moreover, the Board finds that the 
earlier September 2007 decision included the scar the Veteran 
claimed he sustained as a result of receiving 30 or 40 stitches 
in his left thigh after he was struck by an aircraft that was 
being moved using a dolly.  See September 2007 Board Decision, p. 
14.  That decision is final.  See 38 U.S.C.A. § 7104 (West 2002).  
Therefore, regardless of the RO's characterization of this issue, 
the Board must characterize the claim as an application to 
reopen.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009); Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the 
Board may not consider the merits of the claim until it finds 
that the Veteran has submitted new and material evidence to 
reopen it.  Id; Also see McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). 

A claim for a total rating based on individual 
unemployability (TDIU) has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ 
for appropriate action.  

The claim for a higher initial rating for a left occiput scar and 
the application to reopen the claim of entitlement to service 
connection for a left leg scar are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As to the claim of service connection for a right knee 
disorder, at the Veteran's January 2009 video hearing he notified 
the Board that he did not have any problems with his right leg 
and only intended to file a claim of service connection for a 
left knee disorder.  This testimony, which was reduced to a 
writing, was received by the Board prior to the promulgation of a 
decision as to this claim by the Board.

2.  The preponderance of the competent and credible evidence is 
against finding that a left knee disorder was present in-service, 
arthritis of the left knee manifested itself to a compensable 
degree in the first post-service year, or that a current a left 
knee disorder is related to service

3.  From May 14, 1990, to May 21, 2008, the preponderance of the 
competent and credible evidence is against finding that the 
Veteran's headaches were manifested by any characteristic 
prostrating attacks.

4.  From May 22, 2008, the preponderance of the competent and 
credible evidence shows that Veteran's headaches are manifested 
by characteristic prostrating attacks occurring on an average of 
at least once a month over the last several months but not 
manifested by very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  As to the claim of service connection for a right knee 
disorder, the Veteran has met the criteria for withdrawal of his 
appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).

2.  A left knee disorder was not incurred in or aggravated by 
active service and arthritis of the left knee may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  From May 14, 1990, to May 21, 2008, the Veteran did not meet 
the criteria for a compensable rating for headaches.  38 U.S.C.A. 
§§ 1155, 5102, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.124a, Diagnostic Code 8100 
(2009).

4.  From May 22, 2008, the Veteran met the criteria for a 30 
percent rating for headaches.  38 U.S.C.A. §§ 1155, 5102, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Right Knee Disorder

As to service connection for a right knee disorder, the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  38 U.S.C.A. § 7105.  
An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at his January 2009 video hearing the 
Veteran notified the Board that he did not have any problems with 
this right leg and only intended to file a claim of service 
connection for a left knee disorder.  This testimony, which was 
reduced to a writing, was received by the Board prior to the 
promulgation of a decision as to this claim by the Board.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that the 
transcript of a personal hearing may act as a substantive 
appeal).  Moreover, the Board finds that the testimony clearly 
indicates the Veteran's intent to withdraw his appeal as to this 
issue.  See 38 C.F.R. § 20.204(b).

Therefore, the Board finds that as to the claim of service 
connection for a right knee disorder there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal as to the claim of service connection doe right knee 
disorder and it is dismissed.

The Left Knee Disorder & Headaches Claims

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, the 
degree of disability, and the effective date of any disability 
benefits.  The appellant must also be notified of what specific 
evidence he is to provide and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes obtaining 
all relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

As to the claim of service connection for a left knee disorder, 
the Board finds that the Veteran was provided written notice that 
fulfills the provisions of 38 U.S.C.A. § 5103(a), including 
notice of the regulations governing disability ratings and 
effective dates as required by the United States Court of Appeals 
for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), in a May 2007 letter prior to the July 
2007 rating decision.  

As to the claim for a compensable evaluation for headaches, the 
Board notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service connection for 
this disability.  In Dingess, supra, the Court also held that in 
cases where service connection has been granted and an initial 
disability evaluation has been assigned, the typical service-
connection claim has been more than substantiated, it has been 
proven, thereby rendering § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   Thus, because the notice that the Veteran was provided 
before service connection was granted was legally sufficient 
(i.e., the May 2006 38 U.S.C.A. § 5103(a) notice letters provided 
to the Veteran prior to the March 2007 rating decision), VA's 
duty to notify in this case has been satisfied.  

As to all the issues on appeal, the Board finds that even if the 
above letters did not provide adequate 38 U.S.C.A. § 5103(a) 
notice that this notice problem does not constitute prejudicial 
error in this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claims after reading the above letters as well 
as the rating decisions and statements of the case.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent evidence and conducted all 
appropriate development.  Specifically, the record shows that VA 
has obtained and associated with the claims files all available 
and identified in-service and post-service records including the 
Veteran's post-service records from the Social Security 
Administration (SSA) and the Milwaukee VA Medical Center.  

In this regard, while the record does not include a copy of the 
decision granting the Veteran SSA disability benefits, the Board 
finds that a remand to attempt to obtain this record is not 
required because the medical records that the SSA decision based 
its decision on is what is relevant to the current appeal since 
the decision is not controlling on VA and these records are found 
in the claims files.  See Roberts v. Derwinski, 2 Vet. App. 387 
(1992) (holding that the fact that SSA has ruled that a veteran 
is disabled, under SSA law, does not establish, in and of itself, 
that the veteran is permanently and totally disabled for purposes 
according to the laws and regulations governing VA).  The Board 
also finds that a remand to request the SSA decision is not 
required because the cover sheet accompanying these records said 
it contained all records that the SSA had in connection with the 
claim for disability benefits and if the SSA still had a copy of 
its decision it would have sent it to VA along with these medical 
records.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(holding that there is a "presumption of regularity" under which 
it is presumed that government officials have properly discharged 
their official duties, unless there is clear evidence to the 
contrary); Evans v. Brown, 9 Vet. App. 273 (1996); Also see 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to determine 
if there might be some unspecified information which could 
possibly support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description would 
be facially relevant and material to the claim").  

Similarly, the Veteran also notified the RO that he received 
treatment at the Jesse Brown and Washington VA Medical Centers 
and a review of the record on appeal does not reveal his 
treatment records from these facilities.  Nonetheless, while VA 
generally has an obligation to obtain any outstanding VA 
treatment records, the Board finds that a remand to obtain these 
records is not required because the Veteran has also notified VA 
in April 2009 that these records only show his treatment for 
posttraumatic stress disorder (PTSD) and they are therefore not 
pertinent to the issues being adjudicated.  See 38 U.S.C.A. 
§ 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency 
and must be obtained if pertinent).  When viewed as analogous to 
outstanding SSA records, VA is not obligated to remand an appeal 
to procure records unrelated to the disabilities at issue.  See 
Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010).  The 
Board also finds that a remand to obtain these records is not 
required because the Veteran failed to reply to the RO's April 
2008 request for information concerning the dates that he 
received treatment at these facilities.  See Wood v. Derwinski, 1 
Vet. App. 190. 192 (1991) (holding that "the duty to assist is 
not always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
purtative evidence.").

As to the claim of service connection for a left knee disorder, 
while the Veteran was not provided a VA examination in connection 
with his claim, the Board finds that a remand for a VA 
examination is not required when, as in this appeal, the service 
treatment records are negative for a left knee injury, the 
diagnosis of a left knee disorder does not appear in the record 
for decades after the claimant's separation from military 
service, and for reasons that will be more fully explained below 
the Board finds more competent and credible that service 
treatment records, which do not document an injury, than the 
Veteran's claims to the contrary.  See 38 U.S.C.A. § 5103A(d); 
Bardwell v. Shinseki, No. 08-2257 (U.S. Vet. App. Aug. 17, 2010) 
(holding that a non-combat veteran's lay statements must be 
weighed against other evidence, including the absence of military 
records supporting the veteran's lay assertions, and without 
affirmative documentary evidence the Board need not accept the 
veteran's claim that an event occurred in service); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 1356 
Cir. 2003) (holding that if the evidence of record does not 
establish that the Veteran suffered an event, injury, or disease 
in service, no reasonable possibility exists that providing a 
medical examination or obtaining a medical opinion would 
substantiate the claim and therefore VA does not have an 
obligation to provide the claimant with such an examination or 
obtain an opinion because "a medical examination or opinion 
generally could not fill the gap left by the other evidence in 
establishing a service connection."); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history). 

As to the claim for a compensable evaluation for headaches, the 
Veteran was afforded VA examinations in March 2007 and May 2008.  
Moreover, the Board finds that these examinations are adequate 
for rating purposes because, after a review of the record on 
appeal, the examiners conducted comprehensive examinations of the 
claimant that allows the Board to rate the severity of his 
disability under all relevant Diagnostic Codes.  See 38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Service Connection Claim

As to service connection for a left knee disorder, the Veteran 
contends that it was caused by his leg being struck by an 
aircraft that was being moved aboard ship using a dolly.  It is 
also requested that the Veteran be afforded the benefit of the 
doubt. 

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated 
disease processes, including arthritis, if manifest to a degree 
of 10 percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 U.S.C.A. 
§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the Board 
finds that the Veteran is both competent and credible to report 
on the fact that he injured his left knee while on active duty 
and thereafter had problems with pain, swelling, instability, 
and/or limitation of motion because these symptoms are observable 
by a lay person.  Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  

However, the Board notes that while service treatment records 
show his complaints, diagnoses, and treatment for a right palm 
injury that required stitches (see service treatment records 
dated in October and November 1974), these records, including the 
February 1976 separation examination, are negative for objective 
evidence of a left knee injury and/or the Veteran being diagnosed 
with a specific and chronic disease process of the left knee.  
Moreover, the Board finds more credible the service treatment 
records which are negative for complaints, diagnoses, or 
treatment for a chronic left knee disability or injury than the 
Veteran's claims to the contrary.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Accordingly, entitlement to service connection for a left 
knee disorder based on in-service incurrence must be denied 
despite the Veteran's claims of having sustained an injury while 
on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran being diagnosed with arthritis of the left knee within 
one year of his 1976 separation from service.  Accordingly, 
entitlement to service connection for a left knee disorder on a 
presumptive basis must also be denied.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in January 1976 and first 
complaints of a left knee disorder at the 1997 VA examination, 
thereafter diagnosed in subsequent VA treatment records as 
instability and arthritis, to be compelling evidence against 
finding continuity.  Put another way, the over twenty year gap 
between the Veteran's discharge from active duty and the first 
evidence of the claimed disorder weighs heavily against his 
claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition); Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems with left knee pain, instability, and/or limitation 
of motion since service.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  The Board also acknowledges 
that the Veteran's representative is competent to give evidence 
about what she sees.  However, upon review of the claims folders, 
the Board finds that the Veteran's and his representative's 
assertions that the claimant has had his current left knee 
disorder since service are not credible.  In this regard, the 
Veteran and his representative's claims are contrary to what is 
found in the in-service and post-service medical records 
including the February 1976 separation examination.  In these 
circumstances, the Board gives more credence and weight to the 
medical evidence of record, which is negative for complaints, 
diagnoses, or treatment for a left knee disorder for over two 
decades following his separation from active duty, than the 
Veteran's and his representative's claims.  Therefore, 
entitlement to service connection for a left knee disorder based 
on post-service continuity of symptomatology must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board finds that the record is negative for a competent and 
credible medical opinion finding a causal association or link 
between the Veteran's left knee disorder and an established 
injury, disease, or event of service origin.  See 8 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  

In this regard, while the Veteran's representative argues that a 
December 2006 note from one of the claimant's VA healthcare 
providers provides the appellant with a competent and credible 
medical opinion linking current left knee disorders to his 
military service, the Board does not agree.  

The Board has reached this conclusion because nothing in the 
plain language of December 2006 note shows that that VA 
healthcare provider believes that the claimant's current left 
knee disorder was caused by his military service.  In fact, all 
that was said in the December 2006 note was that "[the Veteran] 
has multiple medical problems including . . . left knee 
instability which make him eligible for treatment and service."  
The Board also finds that the December 2006 note not credible 
because it is based on an inaccurate factual premise (i.e., the 
Veteran sustaining a left knee injury while on active duty when, 
for the reasons explained above the weight of the evidence does 
not show that he sustained any such injury) and not because the 
VA healthcare provider did not have the claims files when 
providing the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual premise 
is not probative); Madden V. Gober, 125 F.3d. 1477 1481 (Fed.Cir. 
1997) (holing that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

As to the Veteran's and his representative's assertions that the 
current left knee disorders were caused by his military service, 
the Board once again acknowledges that the claimant is competent 
to give evidence about what he sees and feels and his 
representative is competent to give evidence about what she sees.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.   Nonetheless, the Board also finds that special medical 
training and experience is required to find a link between a 
current disability and the Veteran's military service.  Id.  
Therefore, since laypersons are not capable of opining on matters 
requiring medical knowledge, the Board finds that their opinions 
that a left knee disorder was caused or aggravated by his 
military service are not credible.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).   

Therefore, the Board also finds that service connection for a 
left knee disorder is not warranted based on the initial 
documentation of the disability after service because the weight 
of the competent and credible evidence is against finding a 
causal association or link between the post-service disorder and 
an established injury, disease, or event of service origin.  See 
8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a left 
knee disorder.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In adjudicating the current claim, the Board has also considered 
the doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the Board finds 
that the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied. 


The Rating Claim

As to an initial compensable rating for headaches from May 14, 
1990, The Veteran asserts that disability meets the criteria for 
a higher evaluation.  It is also requested that the Veteran be 
afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
Veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of record 
during the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The March 2007 rating decision granted service connection for 
headaches and assigned a non compensable disability rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, effective from May 14, 
1990.  

Since 1990, 38 C.F.R. § 4.124a, Diagnostic Code 8100 provided 
that migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months warrants 
a 10 percent disability rating; with characteristic prostrating 
attacks occurring on an average once a month over last several 
months warrants a 30 percent disability rating; and with very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability warrants a 50 percent 
disability rating.  

From May 14, 1990, to May 21, 2008

With the above criteria in mind, the board finds that from 
May 14, 1990, to May 21, 2008, the Veteran's medical records, 
including all of his VA treatment records and the records 
obtained from the SSA, are negative for complaints, diagnoses, or 
treatment related to headaches except for the findings made at 
the March 2007 VA examination.  

In this regard, at the March 2007 VA examination the Veteran 
complained of having intermittent headaches every other day since 
1974 or 1975.  The Veteran also reported that the pain was 
centered in his left occiput, was 8 out of 10, was not radiating, 
and was slightly relieved with over the counter medications.  The 
Veteran also reported that he could not identify any "provactive" 
factors for his headaches, the headaches typically lasted two 
hours, and he had not had any flare-ups of the headaches.  He 
also reported that they were not associated with photophobia, 
excessive tearing, excessive fatigue, or functional loss.  The 
Veteran thereafter reported that he was able to function though 
his headaches but occasionally he has to sit down and relax.  The 
claimant also reported that he missed approximately 15 days of 
therapy in the past year due to headaches.  The examiner 
thereafter opined that the headaches are not migraine in nature 
or prostrating.  It was also opined that there was no functional 
loss associated with the headaches.  

The Board finds that the evidence relating to the Veteran's 
headaches is significant as much for what it does not show as 
what it does.  Specifically, the Veteran does not claim and the 
record does not show that the claimant ever sought treatment 
while having a prostrating attack.  Similarly, the record is 
negative for reports that the Veteran's headaches were 
prostrating.  In fact, the March 2007 VA examiner specifically 
opined that they were not prostrating and the Veteran had no 
functional limitations due to his headaches.  These opinions are 
not contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings and 
is not permitted to base decisions on its own unsubstantiated 
medical conclusions).  Likewise, while the Veteran and his 
representative claim otherwise and the claimant is competent to 
give evidence about when he feels, like headaches pain, because 
it is observable by a lay person, the Board nonetheless finds 
more competent and credible the medical opinion provided by the 
expert at the March 2007 VA examination that his headaches are 
not prostrating than these lay claims to the contrary.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra; Also see Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual knowledge and skill in 
analyzing the medical data).

Therefore, based on these objective findings the Board finds that 
the Veteran's headaches do not meet the criteria for a 
compensable rating and the claim must be denied.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  This is true from May 14, 1990, 
to May 21, 2008, and therefore further consideration of staged 
ratings is not warranted.  Fenderson, supra.

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the Veteran's claim, the Board finds that 
the doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
also, e.g., Gilbert, supra.  Accordingly, the claim must be 
denied.

From May 22, 2008

With the above criteria in mind, the Board finds that from 
May 22, 2008, the Veteran's medical records, including all of his 
VA treatment records, are negative for complaints, diagnoses, or 
treatment related to headaches except for the findings made at 
the May 22, 2008, VA examination.  

In this regard, at the May 22, 2008, VA examination the Veteran 
continued to complain of headaches since his 1977 separation from 
military service.  The Veteran also reported that the onset of a 
typical headaches is bi-temporal pounding not proceeded by aura, 
his headaches typically last two to three hours, his pain is 
attenuated by over the counter medications, his headaches occur 
every two to three days, he does not have headaches while 
sleeping, and precipitating factors for his headaches include 
fasting.  It was thereafter opined that the "headache pattern is 
one of muscle tension headaches with a secondary vascular 
component . . . The frequency and severity is disabling during 
the time [of] the headache and should be reconsidered as a 
serious service connected diagnosis."

The May 22, 2008, VA examiner's opinion that the Veteran's 
headaches are disabling during the time of the headache is not 
contradicted by any other medical opinion of record.  See Colvin, 
supra.  Moreover, the Board finds that the use of the word 
"disabling" by the May 22, 2008, VA examiner is synonymous for 
the purpose of this opinion with "prostrating" as used by 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Likewise, because 
headaches are observable by a lay person, the Board also finds 
that the Veteran's claim of having headaches every two to three 
days as he reported to his May 22, 2008, VA examiner is both 
competent and credible evidence as to the frequency of his 
headaches.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  

Therefore, with giving the Veteran the benefits of doubt in this 
appeal, the Board finds that the objective evidence of record 
shows that the claimant's service connected headaches is 
manifested by characteristic prostrating attacks that occurring 
on an average of at least once a month over the last several 
months.  Accordingly, the Board finds that the Veteran's 
headaches meet the criteria for a 30 percent rating as of the 
time of the May 22, 2008, VA examination.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  This is true from May 22, 2008, 
and therefore further consideration of staged ratings is not 
warranted.  Fenderson, supra.

In this regard, a review of the record on appeal does not show 
that he Veteran meets the criteria for a higher, 50 percent, 
evaluation for his headaches at any time from May 22, 2008, 
because the record is negative for competent and credible 
evidence that his headaches cause "severe economic 
inadaptability."  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
While the Veteran and his representative claim otherwise, the 
Board finds that these statements are neither competent nor 
credible evidence of the claimant's headaches causing "severe 
economic inadaptability" because providing a competent and 
credible medical opinion as to a medical question which is not 
observable by a lay person requires special medical training 
which neither have been shown to posses.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  This is true 
from May 22, 2008, and therefore further consideration of staged 
ratings is not warranted.  Fenderson, supra.

Other Rating Concerns

Based on the Veteran's and his representative's written 
statements to the RO, the Board will considered the application 
of 38 C.F.R. § 3.321(b)(1) (2009).  Although the Veteran and his 
representative claim that the rating schedule does not adequately 
compensate the claimant for the problems caused by his headaches, 
the evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the application of 
the regular schedular rating standards.  Id.  There simply is no 
objective evidence that his headaches, acting alone, has resulted 
in frequent periods of hospitalization or in marked interference 
with employment.  

It is undisputed that this disability affects employment, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.  Therefore, 
given the lack of objective evidence showing unusual disability 
not contemplated by the rating schedule, the Board 


concludes that the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

The appeal as to the claim of service connection for a right knee 
disorder is dismissed.

Service connection for a left knee disorder is denied.

An initial compensable rating for headaches from May 14, 1990, to 
May 21, 2008, is denied.

A 30 percent rating for headaches from May 22, 2008, is granted.


REMAND

As to the claim for a higher initial rating for a left occiput 
scar, the Board finds that a remand is required to obtain and 
associate with the record the photographs of the scar taken by 
the May 2008 VA scar examiner which photographs have not been 
associate with the claims files.  See 38 U.S.C.A. § 5103A(b); 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the veteran to 
attempt to obtain them).

Also as to the claim for a higher initial rating for a left 
occiput scar, the 10 percent rating assigned this disability 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 was made effective 
from May 14, 1990.  However, 38 C.F.R. § 4.118 has been amended 
on several occasions since May 1990 - with the 1990 and 2002 
versions of the regulation being applicable to the current 
appeal.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7804 
(1990); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7804 (2002); 
Also see 38 C.F.R. § 4.118 (2008).  Moreover, given the fact that 
the Veteran's service connected scar is on his face, the Board 
finds that 38 C.F.R. § 4.118, Diagnostic Code 7800 is applicable 
to the appeal and must also consider by the RO when 
readjudicating the claim.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation and 
evidence).  Therefore, while the appeal is in remand status the 
Veteran must also be provided with a supplemental statement of 
the case (SSOC) that provides him with notice of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 to 7804 (1990); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7804 (2002).  See 38 C.F.R. § 19.31 
(2009); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Given the above, the Board also finds that a remand for a new VA 
examination is required because the examinations of record do not 
allow VA to rate the severity of his service connected left 
occiput scar under all applicable rating criteria.  See 
38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

When readjudicating the claim, the RO must consider whether the 
Veteran meets the criteria for a higher evaluation under 
38 C.F.R. § 4.118 (1990) for the entire appeals period as well as 
consider whether he meets the criteria for a higher evaluation 
under 38 C.F.R. § 4.118 (2002) since 2002.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The RO must also 
consider whether staged ratings are in order.  See Fenderson, 
supra.  

As to the application to reopen the claim of entitlement to 
service connection for a left leg scar, the Board finds that a 
remand is required to both provide the Veteran with VCAA notice 
in accordance with the Court's holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006), including notice of the reasons from the 
prior final denial of the claim in the September 2007 Board 
decision, and an SSOC that provides him with notice of the laws 
and regulations governing claims to reopen.  See 38 C.F.R. 
§ 19.31; Bernard, supra.

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and associate 
with the claims files the photographs of 
the left occiput scar taken by the May 2008 
VA scar examiner.  Efforts to obtain the 
requested photographs should be ended only 
if it is concluded that they do not exist 
or that further efforts to obtain them 
would be futile.  All actions to obtain the 
photographs should be documented fully in 
the claims files.  Because these are VA 
records, if they cannot be located or no 
such records exist, a memorandum of 
unavailability must be associated with the 
claims files and the Veteran and his 
representative should be provided with a 
copy of that memorandum.

2.  After undertaking the above development 
to the extent possible, the RO/AMC should 
make arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded an examination by a dermatologist.  
The claims folders are to be provided to 
the examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the examiner 
must be accomplished and all clinical 
findings should be reported in detail.  New 
pictures of the Veteran's left occiput 
scar must be taken if the pictures 
taken at the May 2008 could not be 
located.  In accordance with the 1990 and 
2002 AMIE worksheets for rating scars of 
the face the examiner is to thereafter 
provide a detailed review of the Veteran's 
history, current complaints, and the nature 
and extent of his left occiput scar.

3.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the Court' holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159.  As to the claim for 
a higher evaluation, the notice must also 
include notice of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7804 (1990) and 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 
7804 (2002).  As to the claim to reopen, 
the notice must also include notice in 
accordance with the Court's holding in 
Kent, supra, regarding notice of the 
reasons from the prior final denial of the 
claim in the September 2007 Board decision. 

4.  Thereafter, the RO/AMC should 
readjudicate the claims.  As to the claim 
for a higher evaluation, such 
readjudication should take into account 
38 C.F.R. § 4.118 (1990) and 38 C.F.R. 
§ 4.118 (2002) as well as whether "staged" 
ratings are appropriate.  See Fenderson, 
supra. 

5.  If any of the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal including 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 
7804 (1990); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7804 (2002); 38 C.F.R. 
§ 3.156 (2009).  A reasonable period of 
time should be allowed for response before 
the appeal is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


